internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp - plr-122769-98 date date acquiring acquiring sub target target sub state a state b business x business y plr-122769-98 date c date d date e date f g h i j k l m n o this letter is in reply to a letter dated date submitted on your behalf by your authorized representative requesting rulings about the federal_income_tax consequences of a proposed transaction additional information was submitted in a letter dated date the information submitted is summarized below acquiring is a state a corporation engaged in business x acquiring is a publicly traded corporation and the parent of an affiliated_group_of_corporations that file a consolidated federal_income_tax return on a calendar_year basis using an accrual_method of accounting at date f approximately g million shares of common_stock of acquiring were issued and outstanding no preferred shares were issued or outstanding at date f acquiring had one greater-than-five-percent shareholder h who held i percent of the outstanding acquiring stock plr-122769-98 prior to the transaction described below target was the publicly traded parent of an affiliated_group which included one united_states subsidiary target sub and filed a consolidated federal_income_tax return on a calendar_year basis using an accrual_method of accounting at date c approximately j million shares of common_stock of target were issued and outstanding no preferred shares were issued and outstanding at date c target had three greater-than-five-percent shareholders k l and m who held n percent n percent and o percent respectively of the outstanding target stock on date d the management of acquiring and target entered into an agreement to combine the business x of acquiring and the business y of target the management of acquiring and target believed that a fast and efficient integration was necessary to achieve the desired benefits of the combination while the management of both acquiring and target would have preferred to merge target directly into acquiring this type of combination was not possible because target had significant and numerous contract arrangements which could not be assigned prior to the combination due to time constraints given that target and acquiring had finalized their negotiations and both companies believed that the benefits of the combination depended partly on timeliness neither company wished to delay the transaction to wait for consents to assignment to be obtained accordingly acquiring and target adopted a plan which would permit the combination to the extent possible without the need for consents to assign target’s contracts on date e the first step of the combination of target and acquiring was accomplished as follows i ii acquiring sub was a state b corporation organized by acquiring solely to facilitate the acquisition merger described below and never engaged in any business activities except those necessary to facilitate the transaction acquiring owned all of the stock of acquiring sub acquiring sub merged with and into target in a reverse subsidiary merger the acquisition merger with target surviving as a wholly owned subsidiary of acquiring incident to the acquisition merger target’s shareholders received solely voting common_stock of acquiring in exchange for their target stock and options to acquire target shares were converted into options to acquire acquiring shares the taxpayers represent that the acquisition merger viewed independently of the proposed target upstream_merger described below qualified as a reorganization under sec_368 and sec_368 of the internal_revenue_code i ii plr-122769-98 acquiring anticipates that all necessary assignment consents for target’s contracts will be finalized shortly accordingly acquiring proposes to combine target with acquiring through the following transaction target sub will liquidate with and into target by upstream_merger target will liquidate with and into acquiring by upstream_merger the target upstream_merger the taxpayers represent that the target upstream_merger will qualify as a statutory merger under applicable state law and viewed independently of the acquisition merger would qualify under sec_332 the taxpayers further represent that if the acquisition merger had not occurred and target had merged directly into acquiring such merger would have qualified as a reorganization under sec_368 pursuant to sec_3 of revproc_99_3 1999_1_irb_103 the internal_revenue_service will not rule as to whether a proposed transaction qualifies under sec_368 however the service has the discretion to rule on significant subissues that must be resolved to determine whether a transaction qualifies under sec_368 accordingly based on the information submitted and the representations made and provided that i the acquisition merger and the target upstream_merger are treated as steps in an integrated_plan pursuant to the step-transaction doctrine and ii the acquisition merger and the target upstream_merger qualify as statutory mergers under applicable state law we hold as follows for federal_income_tax purposes the acquisition merger and the target upstream_merger will be treated as if acquiring directly acquired the target assets in exchange for acquiring stock and acquiring’s assumption of target liabilities through a statutory merger as that term is used in sec_368 see revrul_67_274 1967_2_cb_141 and revrul_72_405 1972_2_cb_217 we express no opinion regarding whether the acquisition merger and the target upstream_merger are steps in an integrated_plan or whether the acquisition merger and the target upstream_merger qualify as a reorganization under sec_368 we express no opinion about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings this ruling is directed only to the taxpayers on whose behalf it was requested sec_6110 provides that it may not be used or cited as precedent plr-122769-98 each affected taxpayer should attach a copy of this letter to its federal_income_tax return for the taxable_year in which the transaction covered by this ruling letter is consummated pursuant to a power_of_attorney on file in this office we have sent copies of this letter to your authorized representatives sincerely yours assistant chief_counsel corporate by ken cohen senior technical reviewer branch
